EXHIBIT 10.1

 

RESOLUTION OF THE SHAREHOLDERS

OF

FWF HOLDINGS INC.

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 11th day of July, 2016;

 

WHEREAS there has been presented to and considered by this meeting a Motion to
name new DIRECTORS of the Corporation,

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders (having
115,000,000, or 76%); having considered this matter, and having opened the floor
to all those who voice a preference in the issue and pursuant to NRS 78.320,
have overwhelmingly decided and RESOLVED that:

 

PANKAJ RAJANI be named as DIRECTOR and CEO;

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

Dated this July 11th, 2016

 

/s/ Pankaj Rajani                      

Pankaj Rajani, Director, on behalf of
Atlantic LP, Majority Holders of FWF HOLDINGS INC.

 